﻿It gives me great pleasure, Sir, to extend to you and to your country, Saudi Arabia, the warm congratulations of the Government of Trinidad and Tobago on your election to the presidency of the General Assembly at its forty-sixth session. At this time, when we are required to take major decisions on the future of our Organization, your own considerable diplomatic experience affords us a quality of leadership which will assuredly enhance our debates and guide our deliberations to a successful conclusion.
My Government is also pleased to commend the work of your predecessor, Mr. Guido de Marco of Malta, whose diplomatic skills, knowledge and efficiency were at all times evident during the conduct of the forty-fifth session.
Trinidad and Tobago applauds the current advances towards universal membership in the United Nations, with the historic admission to this Organization last month of the Democratic People's Republic of Korea and the Republic of Korea, as well as the Republics of Estonia, Latvia and Lithuania. As a small archipelagic State, Trinidad and Tobago is also particularly pleased with the admission to membership of the Republic of the Marshall Islands and the Federated States of Micronesia. On behalf of the Government and people of Trinidad and Tobago, I extend warm and sincere congratulations to all the new Members. Their admission is testimony to the profound and unprecedented changes which have taken place in the international system.
In many ways the international community seems poised on the brink of what could be a brave new era. The dramatic and far-reaching changes of the past few years have radically transformed the political and economic contours of the international landscape. In many parts of the world stern and rigid authoritarian systems, the legacy of ideologies which placed the interests of the State and of ruling elites before the social well-being of the majority, has been weakened and brushed aside. They have been vanquished by one of the most powerful and enduring urges of mankind - the desire to enjoy fundamental rights and freedoms. It is this urge that has conferred upon the present period one of its most appealing characteristics, namely, widespread democratisation and liberalisation.
One of the major consequences of these unprecedented changes has been a dramatic improvement in the international political climate. Antagonism and hostility are increasingly being replaced by cooperation and coordination. This has been most vividly reflected in the new effectiveness of the United Nations. Freed of the constraining fetters of great-Power confrontation, the world body has been in a position to play a central and constructive role in international affairs. The United Nations is finally becoming the dynamic international mechanism envisaged by its founding fathers.
The Secretary-General, Mr. Javier Perez de Cuellar, and his representatives must be congratulated on the active and influential role they have played in so many areas of tension - Cambodia, Western Sahara, El Salvador - and on their expert handling of a number of sensitive issues, such as the release of hostages in the Middle East, the aftermath of the war in the Gulf and the Middle East question.
These important and positive developments should encourage our hope in a brighter future. Our optimism is, however, tempered by the number and the complexity of the challenges that continue to burden the international community, some of long standing, others of more recent vintage.
Foremost among them is the increasing disparity between rich and poor nations. After decades of development efforts the problems of widespread poverty and deprivation that afflict the majority of the world population continue to be a burning issue. Poverty in itself is a threat to international peace and security. Its eradication, therefore, should constitute a major part of the peacemaking mandate of the United Nations.
Changes in economic and political ideology are resulting in a fresh approach to economic policies in the developing world. The new economics of development is becoming increasingly pragmatic. Greater importance is being accorded to the balance and interaction between the market, the State and the private sector. Similarly, economic development is increasingly being measured by the improvement and the enrichment of the lives of people and not by impersonal economic indicators. Authentic development, it is recognized, must be sustainable, multi-dimensional and people-oriented.
Efforts at the national level to redress the adverse economic situation cannot succeed unless there is a less hostile international economic environment. The assistance of the international community through the provision of aid, loans and investment funds is also crucial. In this context we hope that the efforts being made to facilitate the integration of the Eastern European countries into the international economy will not take place to the detriment of the developing world.
The economic problems of the developing world are compounded by the burden of external debt. This issue needs to be urgently and comprehensively addressed. The absence of a durable solution remains a blight upon the efforts of those countries to achieve growth and development. Several debt-alleviation proposals have been advanced over the past few years. However, the stock of debt continues to grow and has now attained the staggering figure of $1.2 trillion. The massive burden and the repayment and servicing trauma that it has engendered will not only continue to impose severe hardship on the people of the developing countries, but will sharpen the disparity between rising affluence in some parts of our international community and increasing chronic poverty in others. In the developing countries themselves, the drain of resources created by the external debt and service payments contributes to heightened social tensions, jeopardizing respect for human rights and the preservation of democracy in those countries.
Trade and trade opportunities remain pivotal in any effort to reactivate the economies of the developing world. In those countries structural adjustment has been widely utilized in an effort to create economic structures that are rational, viable and self-sustaining. However, we are faced with a paradoxical situation. Competitive exports resulting from the structural-adjustment programmes and economic diversification that the developing countries were urged to undertake are being barred from the market-places in the North by a new wave of protectionism. Moreover, this coincides with a period of historically low commodity prices. These developments are very grave for developing countries and particularly for small economies in which production possibilities are limited by size and resource endowment.
Trinidad and Tobago is firmly of the view that the most effective way to address the trade problem is through the multilateral negotiations taking place in the Uruguay Round of the General Agreement on Tariffs and Trade (GATT). However, commitments made by members during negotiations must be honoured and the special situation and needs of developing countries must be taken into account in the present effort to reach agreement on outstanding issues.
The emergence of economic mega-blocs could very well be a mixed blessing. Should they become inward-looking, erecting import barriers, new problems could arise. However, if they function as nuclei of genuine free trade they could also strengthen the pillars of the multilateral system, a successful outcome of the Uruguay Round will indeed assist in ensuring that the emergence of these large trading blocs will have a positive effect on the global economy.
Unrestricted access to markets in the developed countries will undoubtedly facilitate the creation of an environment that is more propitious for developing countries. A crucial variable in the development matrix, nevertheless, is science and technology for development. Science and technology define the gap between developed and developing countries, between one world that basks in affluence and another that is mired in poverty and deprivation.
Trinidad and Tobago notes with concern the diminution of resources directed by the United Nations towards science and technology for development. Developing countries, hamstrung as they are by limited resources, rely heavily on the work and activities of international institutions like the United Nations. It is imperative that science and technology be designated a major priority area in the allocation of resources for development by this body.
The challenge of protecting our environment is an issue to which the international community is paying increased attention. In both the developed and the developing world there is a keener perception today of the need to integrate ecological considerations into economic planning in order to achieve sustainable development.
My delegation perceives a need, however, to shift the ongoing debate from its concentration upon issues that appear pertinent only to the developed world to a focus which takes the entire global community into account. The environment is par excellence a global issue. As such, addressing it requires global cooperation. This underlines the importance of the need for coordinated international responses to environmental problems. The forthcoming United Nations Conference on the Environment and Development (UNCED), which will take place in Brazil in 1992, will play a vital role in this regard. In a related process, island developing States, aware of the grave threat that climate change and sea-level rise may pose to their very existence, have already formed themselves into the interregional Alliance of Small Island States (AOSIS) and have undertaken a critical coordinating role in the climate negotiations to be completed before the 1992 Conference on Environment and Development.
At this time of general economic decline in many countries, the international community's attention and commitment to the resolution of the consequent social ills are crucial. Social issues must of necessity assume greater importance on the international agenda.
The enormous challenges facing small and large States alike in their fight against domestic and international criminal activities, as well as the dangerous inter linkages between the various forms of organized transnational crimes, such as terrorism and international drug trafficking, dictate that comprehensive, concerted and practical prescriptions be formulated to alleviate these problems.
The illicit use of and trafficking in drugs are recognized as a social plague and a threat to the international community. This scourge is of a transnational character, and the response of the international community must, in like manner, emphasize international cooperation and collaboration and the provision of adequate financial resources. Trinidad and Tobago supports the consolidation of United Nations activities within the new international drug control programme. This development should allow for a coherent and integrated strategy. The new institution, however, will be able to make an impact on the well-organized and lucrative trade in death and degradation only if it is provided with adequate human and financial resources.
Similarly, given the grave effects world-wide of other aspects of international criminal activity, we believe that the United Nations must adopt a concerted approach to crime prevention and criminal justice. As a member of the Inter-governmental Working Group on the Creation of an Effective International Crime and Criminal Justice Programme, which met in Austria last August, Trinidad and Tobago fully approves the recommendation that a new United Nations crime-prevention and criminal-justice programme be established to provide, inter alia, practical assistance for States in their fight against national and transnational crime. Like other small States, we can ill afford to continue diverting limited resources from development programmes and projects into the fight against a growing tide of criminal activity. My delegation therefore calls on this Assembly to designate the proposed new criminal-justice programme as a priority within the 1992-97 medium-term plan.
In his address to the General Assembly at its forty-fifth session the Prime Minister of Trinidad and Tobago, Mr. A. N. R. Robinson, observed: "Neither a free State nor a free world can long endure without adequate safeguards for the rule of law," (A/45/PV.20, p. 31) Trinidad and Tobago welcomed the decision to declare this final decade of the twentieth century the United Nations Decade of International Law. We were also encouraged to find that areas of international law that might be ready for progressive development and codification are being identified.
My delegation strongly believes that the elaboration of a code of crimes against the peace and security of mankind, the codification of international criminal law and the establishment of an international criminal court are tasks that should be tackled very early in the decade. At its forty-third session the International Law Commission carefully examined draft proposals for the establishment of an international criminal court. Trinidad and Tobago has long argued that such a court would be an effective adjunct to domestic administrative and judicial arrangements, and would provide greater protection for the security and sovereignty of States, particularly small States. Questions relating to jurisdiction and the institution of criminal proceedings continue to be debated. However, the real progress that has already been made in elaborating the draft Code of Crimes Against the Peace and Security of Mankind should encourage States to give serious consideration to the proposals and comments of the International Law Commission and facilitate the drafting, at the next session of that body, of a statute for an international criminal court.
I wish to turn now to an item which the hectic events of the last few months may have removed from our consciousness, but which Trinidad and Tobago still considers to be of vital importance. I refer to the desire for self-determination that some small States still nurture. At this pivotal time in history, when the struggle for freedom is bearing fruit in Europe and elsewhere, we should do well to remember that, despite the progress made in the area of decolonization, there remain a number of small dependencies, especially in the Caribbean and in the Pacific, that have not had the opportunity to shape their own destiny.
It is essential that these States be accorded the respect that comes with the right to choose how they will face the future. They need to know that their hopes and aspirations are still taken seriously by this body. And, to facilitate the making of wise choices, they need the breadth of sound information on which such choices must be based. Trinidad and Tobago sincerely hopes that new life will be injected into the decolonisation debate and that all the administering Powers will return to participate actively in the work of the Committee concerned, bringing with them their wealth of knowledge and experience of the interlink ages between economy, security and independence in the modern world. By doing so they will surely assist the United Nations in carrying out its special responsibilities to these territories.
The recent successes of the United Nations in some of the most volatile regions of the world should not lull us into a false sense of security. Many regional conflicts stem from causes that are purely Indigenous in nature and will therefore erupt despite the end of super-Power rivalry. Territorial disagreements, traditional animosities and new hatreds will continue to contribute to instability in many parts of the globe. The role of the United Nations in the preservation of international peace and stability will therefore continue to be vital,
Trinidad and Tobago believes that regional organizations also must play a more important role in anticipating instability and in pre-empting conflict. They can do so by facilitating reconciliation between antagonistic States, by contributing to the establishment or preservation of democratic government, and by promoting peaceful internal change. In this regard we applaud the recent signing of the peace accord between the Government of El Salvador and the Frente Farabundo Marti para la Liberacion Nacional (FMLN), as well as the equally recent rapprochement between Belize and Guatemala. We hope that, in the interests of hemispheric collaboration, relations between two other member States - Cuba and the United States of America - will also be normalized. Trinidad and Tobago has always been, and remains, firmly committed to both the ideal and the practice of democracy. He therefore strongly condemn the military coup that took place on Monday in Haiti, overthrowing the constitutionally elected Government of that country and compromising the full enjoyment of human rights and fundamental freedoms by Haiti's population. We deplore the ensuing loss of life and call for the prompt restoration of the constitutionally elected authority. 
It is regrettable that, even as the international climate improves and major agreements for the reduction of nuclear weapons are concluded, the proliferation of conventional weapons and military technology continues apace. The countries of the developing world account for 75 per cent of the purchases of arms traded each year. The Gulf Mar has served to remind us of the dangers of the proliferation of weapons, especially to the volatile regions of the world. There is no doubt that there is a need for stricter monitoring of the arms flows and for international agreements regulating and limiting the trade in weapons and military technology. Trinidad and Tobago therefore supports the proposal to establish, at the United Nations, a register for arms transfers.
Notwithstanding the profound reforms which have taken place in South Africa, the situation in that country continues to be a source of concern. At a time when the protection of human rights has become a central concern of the international community. South Africa remains a major transgressor in this area. Racial discrimination persists, political prisoners await release and the Draconian security laws are yet to be repealed. The fundamental right of one-man one-vote is still denied the majority of South Africans. Trinidad and Tobago has always been committed to a peaceful end to apartheid through negotiations. It has therefore been gravely concerned about escalating violence in the townships of South Africa. We trust that the recent peace accord will help bring an end to this violence, which threatens to delay progress towards the commencement of multi-party negotiations on constitutional reform.
Trinidad and Tobago remains supportive of the current peaceful process towards a free, non-racial, democratic and united South Africa. We are likewise still convinced that this process of peaceful change will be facilitated by the retention of economic and military sanctions against South Africa, until the profound and irreversible changes outlined in the 1989 United Nations Declaration on Apartheid and its Destructive Consequences in Southern Africa have been completed.
The international context in which the United Nations is operating today bears little or no resemblance to that of the 1940s, when the world body was established. The United Nations and its mechanisms were developed primarily to respond to a world dominated by super-Power rivalry and conflict. Trinidad and Tobago believes that the time has come to reappraise the mechanisms of the world body so that it can adapt to radically changed circumstances. To this end, the collective security machinery of the United Nations must be enhanced. It will also have to be given the capacity to anticipate and prevent breaches of the peace and threats to security. Most of all, the United Nations decision-making machinery must be made to reflect the common interests of all its Members and not just those of a powerful few. This is the fundamental challenge which faces our Organization today if it is to achieve a more balanced, just and equitable world order.
